DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2020 has been entered.
Response to Amendment
Applicant has amended claims 1, 18, 33, and 38. Claims 1-42 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 30, and 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kristoffersen (U.S. Patent Application Publication No. 2014/0360599).
Regarding claim 18, Kristoffersen discloses an irrigation valve (Paragraph 0004), comprising: a valve body (Fig. 1, feat. 1; Paragraph 0033) comprising a valve inlet (Fig. 1, feat. 3; Paragraph 0033) and a valve outlet (Fig. 1, feat. 4; Paragraph 0033), the valve body forming a chamber (Fig. 1, feats. 18, 19, and 20; Paragraph 0037); a plunger (Fig. 1, feat. 8; Paragraphs 0034 and 0035) positioned in the chamber to form an inlet chamber in fluid communication with the valve inlet (Fig. 1, feat. 18; Paragraph 0037) and an outlet chamber in fluid communication with the valve outlet (Fig. 1, feat. 20; Paragraph 0037), the plunger sealed to the valve body to fluidly isolate the inlet chamber from the outlet chamber (Fig. 1, feat. 21; Paragraph 0037); a bore extending through the plunger and in fluid communication with the inlet chamber and the outlet chamber (Fig. 1, feat. 9; Paragraphs 0035, 0037, and 0039); and a spring positioned to biased the plunger away from the valve outlet to a closed position (Fig. 1, feat. 26; Paragraph 0040).
Regarding claim 30, Kristoffersen discloses the irrigation valve of claim 18. Kristoffersen further discloses that the spring is disposed in the outlet chamber, has a first end proximate to the valve outlet, and a second end operatively coupled to the plunger (Fig. 1, feat. 26; Paragraph 0040).
Regarding claim 31, Kristoffersen discloses the irrigation valve of claim 18. Kristoffersen further discloses that the valve inlet is configured to be coupled to a fluid source (Fig. 1, feat. 3; Paragraph 0033).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13-17, and 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over Blott et al. (U.S. Patent Application Publication 2009/0054855) in view of Kristoffersen (U.S. Patent Application Publication No. 2014/0360599).
Regarding claim 1, Blott discloses a system for irrigating a tissue site (Fig. 1, feat. 1; Paragraph 0341, lines 1-2), comprising: a tissue interface configured to be placed adjacent to the tissues site (Fig. 1, feat. 2; Paragraph 0341, line 3); a sealing member configured to be placed over the tissue interface to for a sealed space (Fig. 1, feat. 3; Paragraph 0341, lines 4-5); a negative-pressure source configured to be fluidly coupled to the sealed space (Fig. 1, feat. 18; Paragraph 0341, lines 20-23); and an irrigation valve (Fig. 1, feat. 14; Paragraph 0341, lines 14--16)
Blott does not disclose that the irrigation valve comprises a housing having a fluid inlet configured to be fluidly coupled to a fluid source and a fluid outlet configured to be fluidly coupled to the sealed space, a piston disposed in the housing and forming a fluid inlet chamber fluidly coupled to the fluid inlet and a fluid outlet chamber fluidly coupled to the fluid outlet, the piston sealed to the housing to fluidly isolate the fluid inlet chamber from the fluid outlet chamber, a piston passage extending through the piston and fluidly coupling the fluid inlet chamber and the fluid outlet chamber, and a biasing member coupled to the piston to bias the irrigation valve to a closed position, wherein the negative-pressure source is configured to move the piston between the closed position and an open position to draw fluid to the sealed space.
Kristoffersen teaches a fluid regulating valve (Abstract). As discussed above, Kristoffersen teaches a valve comprising a housing (Fig. 1, feat. 1; Paragraph 0033) having a fluid inlet configured to be fluidly coupled to a fluid source (Fig. 1, feat. 3; Paragraph 0033) and a fluid outlet (Fig. 1, feat. 4; Paragraph 0033), a piston disposed in the housing (Fig. 1, feat. 8; Paragraphs 0034 and 0035) and forming a fluid inlet chamber fluidly coupled to the fluid inlet (Fig. 1, feat. 18; Paragraph 0037) and a fluid outlet chamber fluidly coupled to the fluid outlet (Fig. 1, feat. 20; Paragraph 0037), the piston sealed to the housing to fluidly isolate the fluid inlet chamber from the fluid outlet chamber (Fig. 1, feat. 21; Paragraph 0037), a piston passage extending through the piston and fluidly coupling the fluid inlet chamber and the fluid outlet chamber (Fig. 1, feat. 9; Paragraphs 0035, 0037, and 0039); and a biasing member coupled to the piston to bias the irrigation valve to a closed position (Fig. 1, feat. 26; Paragraph 0040). Kristoffersen teaches that the position of the piston in the valve is dependent upon the (Paragraphs 0039 and 0040). Therefore, the piston in the valve taught by Kristoffersen is configured to be moved between an open position and a closed position by a negative pressure source such that fluid is drawn through the outlet when negative pressure is applied to the outlet. Kristoffersen teaches that such a valve automatically regulates fluid flow through the valve (Paragraph 0039). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Blott so that the irrigation valve comprises a housing having a fluid inlet configured to be fluidly coupled to a fluid source and a fluid outlet configured to be fluidly coupled to the sealed space, a piston disposed in the housing and forming a fluid inlet chamber fluidly coupled to the fluid inlet and a fluid outlet chamber fluidly coupled to the fluid outlet, the piston sealed to the housing to fluidly isolate the fluid inlet chamber from the fluid outlet chamber, a piston passage extending through the piston and fluidly coupling the fluid inlet chamber and the fluid outlet chamber, and a biasing member coupled to the piston to bias the irrigation valve to a closed position, wherein the negative-pressure source is configured to move the piston between the closed position and an open position to draw fluid to the sealed space as taught by Kristoffersen so that the fluid flow to the sealed space is automatically regulated.
Regarding claim 11, Blott in view of Kristoffersen discloses the irrigation valve of claim 1. Blott in view of Kristoffersen does not explicitly disclose that the piston passage is sized to accommodate a flow rate of about 10 cc/minute at a negative pressure of about 75 mm Hg.
Blott teaches a system for cleansing wounds in which an irrigant fluid is moved through a dressing (Abstract). Blott teaches that applying negative pressures to a wound is beneficial for (Paragraph 0005). Blott teaches that suitable negative pressures for moving irrigant fluid from a fluid supply and through a wound dressing include negative pressures between about 50% atmospheric pressure (about 380 mm Hg) to about 10% atmospheric pressure (about 75 mm Hg) (Paragraphs 0113-0114). Blott further teaches that the level of negative pressure applied to the wound bed should be optimized in order to reach the optimum performance of the wound healing process, while taking into account portability, power consumption, and isolation from contamination (Paragraph 0144; Paragraphs 0152-0154). Therefore, the level of negative pressure applied to a wound is a result effective variable that can be modified to optimize the wound healing process. Additionally, Blott teaches that irrigation is beneficial to wound healing because it cleanses wounds of material deleterious to wound healing and moves exudate (Paragraph 0006). Blott teaches that the volume flow rate of irrigant for optimum performance of the wound healing process is in the range of 1 ml/hour to 1500 ml/hour (0.017 cc/min to 25 cc/min) (Paragraphs 0144-0145). Blott further teaches that the fluid volume flow rate should be optimized in order to reach the optimum performance of the wound healing process, while taking into account portability, power consumption, and isolation from contamination (Paragraph 0144; Paragraph 0152-0154). Therefore, the fluid flow rate applied to a wound is a result effective variable that can be modified to optimize the wound healing process. In view of the teachings of Blott, one of ordinary skill in the art would have pursued negative pressures between 75 mm Hg and 380 mm Hg, and irrigant flow rates between 0.017 cc/min and 25 cc/min, with a reasonable expectation of success that they would be able to optimize the 
Furthermore, because the claimed flow rate value of about 10 cc/minute lies within the flow rate range of 1 ml/hour to 1500 ml/hour (0.017 cc/min to 25 cc/min) taught by Blott (Paragraphs 0144-0145), a prima facie case of obviousness exists for modifying the valve disclosed by Blott in view of Kristoffersen. Likewise, because the claimed negative pressure value of about 75 mm Hg lies within the negative pressure range of about 50% atmospheric pressure (about 380 mm Hg) to about 10% atmospheric pressure (about 75 mm Hg) taught by Blott (Paragraphs 0113-0114), a prima facie case of obviousness exists for modifying the valve disclosed by Blott in view of Kristoffersen. See MPEP 2144.05.I for more details. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the piston passage of the valve of the system disclosed by Blott in view of Kristoffersen so that it is sized to accommodate a flow rate of about 10 cc/minute at a negative pressure of about 75 mm Hg as taught by Blott.
Regarding claim 13, Blott in view of Kristoffersen discloses the system of claim 1.
As discussed above, Kristoffersen teaches a fluid regulating valve (Abstract) comprising a spring (Fig. 1, feat. 26; Paragraph 0040). As discussed above, Kristoffersen teaches that a valve comprising a spring advantageously automatically regulates fluid flow through it (Paragraph 0039). Therefore, it would have been obvious to one of ordinary skill in the art prior 
Regarding claim 14, Blott in view of Kristoffersen discloses the system of claim 13.
As discussed above, Kristoffersen teaches a fluid regulating valve (Abstract) comprising a spring disposed in the fluid outlet chamber, with a first end proximate to the fluid outlet, and a second end operatively coupled to the piston (Fig. 1, feat. 26; Paragraph 0040). As discussed above, Kristoffersen teaches that a valve comprising a spring advantageously automatically regulates fluid flow through it (Paragraph 0039). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Blott in view of Kristoffersen so that the biasing member comprises a spring as taught by Kristoffersen so that the fluid flow to the sealed space is automatically regulated.
Regarding claim 15, Blott in view of Kristoffersen discloses the system of claim 1. Blott further discloses that the fluid source comprises saline (Paragraph 0078; Paragraph 0263; Paragraph 0298).
Regarding claim 16, Blott in view of Kristoffersen discloses the system of claim 1. Blott further discloses that the fluid source comprises an intravenous fluid bag (Paragraph 0302).
Regarding claim 17, Blott in view of Kristoffersen discloses the system of claim 1. Blott further discloses that the tissue interface comprises a manifold (Paragraph 0055; Paragraph 0142)
Regarding claim 33, Blott discloses a method for controlling irrigation of a tissue site (Paragraph 0157-0163), the method comprising: placing a tissue interface adjacent to the tissue site (0158); covering the tissue interface and the tissue site to form a sealed space (Paragraph 0158); fluidly coupling an irrigation valve to the sealed space (Paragraphs 0159-0161); fluidly coupling a fluid source to the irrigation valve (Paragraph 0155; Paragraphs 0159-0161).
Blott does not disclose that the method comprises supplying negative pressure to the irrigation valve through the tissue interface to draw a piston of the irrigation valve toward a fluid outlet to open a fluid inlet fluidly coupled to a fluid inlet chamber of the irrigation valve and draw irrigation fluid to the tissue site through a fluid outlet chamber and the fluid outlet of the irrigation valve, wherein the piston is sealed to the irrigation valve to fluidly isolate the fluid inlet chamber from the fluid outlet chamber. Blott discloses that the irrigation valve is opened and adjusted after a negative pressure is applied to the system (Paragraphs 0160 – 0161).
As discussed above, Kristoffersen teaches a fluid regulating valve (Abstract). As discussed above, Kristoffersen teaches a valve comprising a housing (Fig. 1, feat. 1; Paragraph 0033) having a fluid inlet configured to be fluidly coupled to a fluid source (Fig. 1, feat. 3; Paragraph 0033) and a fluid outlet (Fig. 1, feat. 4; Paragraph 0033), a piston disposed in the housing (Fig. 1, feat. 8; Paragraphs 0034 and 0035) and forming a fluid inlet chamber fluidly coupled to the fluid inlet (Fig. 1, feat. 18; Paragraph 0037) and a fluid outlet chamber fluidly coupled to the fluid outlet (Fig. 1, feat. 20; Paragraph 0037), the piston sealed to the housing to fluidly isolate the fluid inlet chamber from the fluid outlet chamber (Fig. 1, feat. 21; Paragraph 0037), a piston passage extending through the piston and fluidly coupling the fluid inlet chamber and the fluid outlet chamber (Fig. 1, feat. 9; Paragraphs 0035, 0037, and 0039); and a (Fig. 1, feat. 26; Paragraph 0040). Kristoffersen teaches that the position of the piston in the valve is dependent upon the pressure differential across the valve (Paragraphs 0039 and 0040). Therefore, the piston in the valve taught by Kristoffersen is configured to be moved between an open position and a closed position by a negative pressure source such that fluid is drawn through the outlet when negative pressure is applied to the outlet. Kristoffersen teaches that such a valve automatically regulates fluid flow through the valve (Paragraph 0039). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Blott so that it comprises supplying negative pressure to the irrigation valve through the tissue interface to draw a piston of the irrigation valve toward a fluid outlet to open a fluid inlet fluidly coupled to a fluid inlet chamber of the irrigation valve and draw irrigation fluid to the tissue site through a fluid outlet chamber and the fluid outlet of the irrigation valve, wherein the piston is sealed to the irrigation valve to fluidly isolate the fluid inlet chamber from the fluid outlet chamber so that the fluid flow is automatically regulated by the application of negative pressure as taught by Kristoffersen.
Regarding claim 34, Blott in view of Kristoffersen discloses the method of claim 33. Blott further discloses that fluidly coupling an irrigation valve (Fig. 1, feat. 14) to the sealed space (Fig. 1, feat. 3) comprises fluidly coupling the fluid outlet to the tissue interface (Fig. 1, feat. 2).
Regarding claim 35, Blott in view of Kristoffersen discloses the method of claim 33. Blott further discloses that fluidly coupling a fluid source (Fig. 1, feat. 12) to the irrigation valve (Fig. 1, feat. 14) comprises fluidly coupling a fluid source to the fluid inlet (Fig. 1).
Regarding claim 36, Blott in view of Kristoffersen discloses the method of claim 33. 
As discussed above, Blott discloses that that applying negative pressures to a wound is beneficial for promoting wound therapy because it causes the removal of materials deleterious to wound healing with the wound exudate and increased blood flow (Paragraph 0005). Blott teaches that suitable negative pressures for moving irrigant fluid from a fluid supply and through a wound dressing include negative pressures between about 50% atmospheric pressure (about 380 mm Hg) to about 10% atmospheric pressure (about 75 mm Hg) (Paragraphs 0113-0114). Blott further teaches that the level of negative pressure applied to the wound bed should be optimized in order to reach the optimum performance of the wound healing process, while taking into account portability, power consumption, and isolation from contamination (Paragraph 0144; Paragraphs 0152-0154). Therefore, the level of negative pressure applied to a wound is a result effective variable that can be modified to optimize the wound healing process. Additionally, Blott teaches that irrigation is beneficial to wound healing because it cleanses wounds of material deleterious to wound healing and moves exudate (Paragraph 0006). Blott teaches that the volume flow rate of irrigant for optimum performance of the wound healing process is in the range of 1 ml/hour to 1500 ml/hour (0.017 cc/min to 25 cc/min) (Paragraphs 0144-0145). Blott further teaches that the fluid volume flow rate should be optimized in order to reach the optimum performance of the wound healing process, while taking into account portability, power consumption, and isolation from contamination (Paragraph 0144; Paragraph 0152-0154). Therefore, the fluid flow rate applied to a wound is a result effective variable that can be modified to optimize the wound healing process. In view of the teachings of Blott, one of ordinary skill in the art would have pursued negative pressures between 75 mm Hg and 380 mm Hg, and irrigant flow rates between 0.017 cc/min and 25 (Kristoffersen: Paragraph 0039) and such a pressure differential could be applied by a negative pressure source downstream from the valve, which advantageously avoids the need for user operation. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the irrigation valve of the method disclosed by Blott in view of Kristoffersen so that it allows irrigation to flow out of it at about 10 cc/minute in response to a negative pressure of about 75 mm Hg as taught by Blott.
Regarding claim 37, Blott in view of Kristoffersen discloses the method of claim 33.
As discussed above, Blott discloses that that applying negative pressures to a wound is beneficial for promoting wound therapy because it causes the removal of materials deleterious to wound healing with the wound exudate and increased blood flow (Paragraph 0005). Blott teaches that suitable negative pressures for moving irrigant fluid from a fluid supply and through a wound dressing include negative pressures between about 50% atmospheric pressure (about 380 mm Hg) to about 10% atmospheric pressure (about 75 mm Hg) (Paragraphs 0113-0114). Blott further teaches that the level of negative pressure applied to the wound bed should be optimized in order to reach the optimum performance of the wound healing process, while taking into account portability, power consumption, and isolation from contamination (Paragraph 0144; Paragraphs 0152-0154). Therefore, the level of negative pressure applied to a wound is a result effective variable that can be modified to optimize the (Paragraph 0006). Blott teaches that the volume flow rate of irrigant for optimum performance of the wound healing process is in the range of 1 ml/hour to 1500 ml/hour (0.017 cc/min to 25 cc/min) (Paragraphs 0144-0145). Blott further teaches that the fluid volume flow rate should be optimized in order to reach the optimum performance of the wound healing process, while taking into account portability, power consumption, and isolation from contamination (Paragraph 0144; Paragraph 0152-0154). Therefore, the fluid flow rate applied to a wound is a result effective variable that can be modified to optimize the wound healing process. In view of the teachings of Blott, one of ordinary skill in the art would have pursued negative pressures between 75 mm Hg and 380 mm Hg, and irrigant flow rates between 0.017 cc/min and 25 cc/min, with a reasonable expectation of success that they would be able to optimize the performance of the wound healing process. Kristoffersen discloses a valve that advantageously automatically regulates the flow of fluid through it in response to the pressure differential across the valve (Kristoffersen: Paragraph 0039)
Regarding claim 38, Blott discloses a method for operating an irrigation valve, the method comprising: fluidly coupling a fluid source to a fluid inlet of the irrigation valve (Paragraph 0155; Paragraphs 0159-0161); fluidly coupling a negative-pressure source to a fluid outlet of the irrigation valve (Paragraph 0160); and supplying negative pressure from the negative-pressure source to the fluid outlet of the irrigation valve (Paragraph 0160).
Blott does not disclose that that the method comprises that the negative pressure draws a piston of the irrigation valve toward the fluid outlet to open a fluid inlet of the irrigation valve and draws fluid through a fluid inlet chamber, a passage of the piston, a fluid outlet chamber, and the fluid outlet of the irrigation valve, or that the piston is sealed to the irrigation valve to fluidly isolate the fluid inlet chamber from the fluid outlet chamber.
As discussed above, Kristoffersen teaches a fluid regulating valve (Abstract). As discussed above, Kristoffersen teaches a valve comprising a housing (Fig. 1, feat. 1; Paragraph 0033) having a fluid inlet configured to be fluidly coupled to a fluid source (Fig. 1, feat. 3; Paragraph 0033) and a fluid outlet (Fig. 1, feat. 4; Paragraph 0033), a piston disposed in the housing (Fig. 1, feat. 8; Paragraphs 0034 and 0035) and forming a fluid inlet chamber fluidly coupled to the fluid inlet (Fig. 1, feat. 18; Paragraph 0037) and a fluid outlet chamber fluidly coupled to the fluid outlet (Fig. 1, feat. 20; Paragraph 0037), the piston sealed to the housing to fluidly isolate the fluid inlet chamber from the fluid outlet chamber (Fig. 1, feat. 21; Paragraph 0037), a piston passage extending through the piston and fluidly coupling the fluid inlet chamber and the fluid outlet chamber (Fig. 1, feat. 9; Paragraphs 0035, 0037, and 0039); and a biasing member coupled to the piston to bias the irrigation valve to a closed position (Fig. 1, feat. 26; Paragraph 0040). Kristoffersen teaches that the position of the piston in the valve is (Paragraphs 0039 and 0040). Therefore, the piston in the valve taught by Kristoffersen is configured to be moved between an open position and a closed position by a negative pressure source such that fluid is drawn through the outlet when negative pressure is applied to the outlet. Kristoffersen teaches that such a valve automatically regulates fluid flow through the valve (Paragraph 0039). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Blott so that it comprises that the negative pressure draws a piston of the irrigation valve toward the fluid outlet to open a fluid inlet of the irrigation valve and draws fluid through a fluid inlet chamber, a passage of the piston, a fluid outlet chamber, and the fluid outlet of the irrigation valve, wherein the piston is sealed to the irrigation valve to fluidly isolate the fluid inlet chamber from the fluid outlet chamber so that the fluid flow is automatically regulated by the application of negative pressure as taught by Kristoffersen.
Regarding claim 39, Blott in view of Kristoffersen discloses the method of claim 38.
As discussed above, Kristoffersen teaches a fluid regulating valve (Abstract) comprising a fluid outlet formed in its housing (Fig. 1, feat. 4; Paragraph 0033). Therefore, Blott in view of Kristoffersen teaches that the fluid outlet is formed in a housing of the irrigation valve. 
Regarding claim 40, Blott in view of Kristoffersen discloses the method of claim 38.
As discussed above, Kristoffersen teaches a fluid regulating valve (Abstract) comprising a fluid outlet formed in its housing (Fig. 1, feat. 3; Paragraph 0033). Therefore, Blott in view of Kristoffersen teaches that the fluid inlet is formed in a housing of the irrigation valve. 
Regarding claim 41, Blott in view of Kristoffersen discloses the method of claim 38. 
As discussed above, Blott discloses that that applying negative pressures to a wound is beneficial for promoting wound therapy because it causes the removal of materials deleterious to wound healing with the wound exudate and increased blood flow (Paragraph 0005). Blott teaches that suitable negative pressures for moving irrigant fluid from a fluid supply and through a wound dressing include negative pressures between about 50% atmospheric pressure (about 380 mm Hg) to about 10% atmospheric pressure (about 75 mm Hg) (Paragraphs 0113-0114). Blott further teaches that the level of negative pressure applied to the wound bed should be optimized in order to reach the optimum performance of the wound healing process, while taking into account portability, power consumption, and isolation from contamination (Paragraph 0144; Paragraphs 0152-0154). Therefore, the level of negative pressure applied to a wound is a result effective variable that can be modified to optimize the wound healing process. Additionally, Blott teaches that irrigation is beneficial to wound healing because it cleanses wounds of material deleterious to wound healing and moves exudate (Paragraph 0006). Blott teaches that the volume flow rate of irrigant for optimum performance of the wound healing process is in the range of 1 ml/hour to 1500 ml/hour (0.017 cc/min to 25 cc/min) (Paragraphs 0144-0145). Blott further teaches that the fluid volume flow rate should be optimized in order to reach the optimum performance of the wound healing process, while taking into account portability, power consumption, and isolation from contamination (Paragraph 0144; Paragraph 0152-0154). Therefore, the fluid flow rate applied to a wound is a result effective variable that can be modified to optimize the wound healing process. In view of the teachings of Blott, one of ordinary skill in the art would have pursued negative pressures between 75 mm Hg and 380 mm Hg, and irrigant flow rates between 0.017 cc/min and 25 (Kristoffersen: Paragraph 0039) and such a pressure differential could be applied by a negative pressure source downstream from the valve, which advantageously avoids the need for user operation. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the irrigation valve of the method disclosed by Blott in view of Kristoffersen so that it allows irrigation to flow out of it at about 10 cc/minute in response to a negative pressure of about 75 mm Hg as taught by Blott.
Regarding claim 42, Blott in view of Kristoffersen discloses the method of claim 38. 
As discussed above, Blott discloses that that applying negative pressures to a wound is beneficial for promoting wound therapy because it causes the removal of materials deleterious to wound healing with the wound exudate and increased blood flow (Paragraph 0005). Blott teaches that suitable negative pressures for moving irrigant fluid from a fluid supply and through a wound dressing include negative pressures between about 50% atmospheric pressure (about 380 mm Hg) to about 10% atmospheric pressure (about 75 mm Hg) (Paragraphs 0113-0114). Blott further teaches that the level of negative pressure applied to the wound bed should be optimized in order to reach the optimum performance of the wound healing process, while taking into account portability, power consumption, and isolation from contamination (Paragraph 0144; Paragraphs 0152-0154). Therefore, the level of negative pressure applied to a wound is a result effective variable that can be modified to optimize the (Paragraph 0006). Blott teaches that the volume flow rate of irrigant for optimum performance of the wound healing process is in the range of 1 ml/hour to 1500 ml/hour (0.017 cc/min to 25 cc/min) (Paragraphs 0144-0145). Blott further teaches that the fluid volume flow rate should be optimized in order to reach the optimum performance of the wound healing process, while taking into account portability, power consumption, and isolation from contamination (Paragraph 0144; Paragraph 0152-0154). Therefore, the fluid flow rate applied to a wound is a result effective variable that can be modified to optimize the wound healing process. In view of the teachings of Blott, one of ordinary skill in the art would have pursued negative pressures between 75 mm Hg and 380 mm Hg, and irrigant flow rates between 0.017 cc/min and 25 cc/min, with a reasonable expectation of success that they would be able to optimize the performance of the wound healing process. Kristoffersen discloses a valve that advantageously automatically regulates the flow of fluid through it in response to the pressure differential across the valve (Kristoffersen: Paragraph 0039).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blott et al. (U.S. Patent Application Publication 2009/0054855) in view of Kristoffersen (U.S. Patent Application Publication No. 2014/0360599) and Sands (U.S. Patent No. 3,122,162).
Regarding claim 12, Blott in view of Kristoffersen discloses the system of claim 1. Blott in view of Kristoffersen does not disclose that the piston passage has a diameter between about 1 mm to about 2 mm.
Sands teaches a flow control device (Col. 1, lines 7-15). Sands teaches radially extending passages with different diameters in the valve body which allow fluid to exit the valve even when the valve member is seated against the outlet (Figs. 4 and 5, feat. 20; Col. 3, lines 14-28). Sands teaches a band with the same number and size holes as those formed in the valve member for the purposes of selectively closing all or part of a given hole for regulating the flow of fluid (Fig. 5, feat. 21; Col. 3, lines 17-28). Holes with different diameters will provide different volumetric flow rates to the outlet (Col. 3, lines 14-28; Col. 4, lines 20-25).
Claims 28 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Kristoffersen (U.S. Patent Application Publication No. 2014/0360599) in view of Blott et al. (U.S. Patent Application Publication No. 2009/0054855).
Regarding claim 28, Kristoffersen discloses the irrigation valve of claim 18. Kristoffersen does not disclose that the bore is sized to accommodate a flow rate of about 10 cc/minute at a negative pressure of about 75 mm Hg.
Blott teaches a system for cleansing wounds in which an irrigant fluid is moved through a dressing (Abstract). Blott teaches that applying negative pressures to a wound is beneficial for promoting wound therapy because it causes the removal of materials deleterious to wound healing with the wound exudate and increased blood flow (Paragraph 0005). Blott teaches that suitable negative pressures for moving irrigant fluid from a fluid supply and through a wound dressing include negative pressures between about 50% atmospheric pressure (about 380 mm Hg) to about 10% atmospheric pressure (about 75 mm Hg) (Paragraphs 0113-0114). Blott further teaches that the level of negative pressure applied to the wound bed should be optimized in order to reach the optimum performance of the wound healing process, while taking into account portability, power consumption, and isolation from contamination (Paragraph 0144; Paragraphs 0152-0154). Therefore, the level of negative pressure applied to a wound is a result effective variable that can be modified to optimize the wound healing process. Additionally, Blott teaches that irrigation is beneficial to wound healing because it cleanses wounds of material deleterious to wound healing and moves exudate (Paragraph 0006). Blott teaches that the volume flow rate of irrigant for optimum performance of the wound healing process is in the range of 1 ml/hour to 1500 ml/hour (0.017 cc/min to 25 (Paragraphs 0144-0145). Blott further teaches that the fluid volume flow rate should be optimized in order to reach the optimum performance of the wound healing process, while taking into account portability, power consumption, and isolation from contamination (Paragraph 0144; Paragraph 0152-0154). Therefore, the fluid flow rate applied to a wound is a result effective variable that can be modified to optimize the wound healing process. In view of the teachings of Blott, one of ordinary skill in the art would have pursued negative pressures between 75 mm Hg and 380 mm Hg, and irrigant flow rates between 0.017 cc/min and 25 cc/min, with a reasonable expectation of success that they would be able to optimize the performance of the wound healing process. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the bore of the valve disclosed by Kristoffersen to accommodate a flow rate of about 10 cc/minute at a negative pressure of about 75 mm Hg in order to optimize the performance of the wound healing process as taught by Blott.
Furthermore, because the claimed flow rate value of about 10 cc/minute lies within the flow rate range of 1 ml/hour to 1500 ml/hour (0.017 cc/min to 25 cc/min) taught by Blott (Paragraphs 0144-0145), a prima facie case of obviousness exists for modifying the valve disclosed by Kristoffersen. Likewise, because the claimed negative pressure value of about 75 mm Hg lies within the negative pressure range of about 50% atmospheric pressure (about 380 mm Hg) to about 10% atmospheric pressure (about 75 mm Hg) taught by Blott (Paragraphs 0113-0114), a prima facie case of obviousness exists for modifying the valve disclosed by Kristoffersen. See MPEP 2144.05.I for more details. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to 
Regarding claim 32, Kristoffersen discloses the irrigation valve of claim 18. Kristoffersen does not disclose that the valve outlet is configured to be coupled to a negative-pressure source.
As discussed above, Blott teaches a system for cleansing a wound in which irrigant fluid is moved from a fluid source, through an irrigation valve, through a wound dressing, and to a negative-pressure source (Abstract; Fig. 1; Paragraph 0341). Blott teaches that the negative-pressure source supplies negative pressure to the wound dressing, which is coupled to an irrigation valve, and would further supply negative pressure to the irrigation valve (Paragraphs 0113-0114; Paragraph 0341). Kristoffersen discloses a valve that advantageously automatically regulates the flow of fluid through it in response to the pressure differential across the valve (Kristoffersen: Paragraph 0039).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kristoffersen (U.S. Patent Application Publication No. 2014/0360599) in view of Sands (U.S. Patent No. 3,122,162).
Regarding claim 29, Kristoffersen discloses the irrigation valve of claim 18. Kristoffersen does not disclose that the bore has a diameter between about 1 mm to about 2 mm.
As discussed above, Sands teaches a flow control device (Col. 1, lines 7-15). Sands teaches radially extending passages with different diameters in the valve body which allow fluid to exit the valve even when the valve member is seated against the outlet (Figs. 4 and 5, feat. 20; Col. 3, lines 14-28). Sands teaches a band with the same number and size holes as those formed in the valve member for the purposes of selectively closing all or part of a given hole for regulating the flow of fluid (Fig. 5, feat. 21; Col. 3, lines 17-28). Holes with different diameters will provide different volumetric flow rates to the outlet (Col. 3, lines 14-28; Col. 4, lines 20-25). Therefore, Sands teaches that the diameter of a flow passage is a result effective variable that influences the flow rate through that passage, and one of ordinary skill in the art would be motivated to modify the diameter of a flow passage to achieve a desired flow rate. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the bore of the irrigation valve disclosed by Kristoffersen so that it has a diameter between about 1 mm to about 2 mm in order to achieve a desired flow rate through the bore.
Allowable Subject Matter
Claims 2-10 and 19-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter. Claims 2 and 19 recite that the piston (claim 2) or plunger (claim 19) comprises a cap facing a the fluid inlet, a rod extending from the cap towards the fluid outlet, and a valve member coupled to the rod and configured to seat in and block the fluid outlet. While Sands teaches these features, Sands does not teach these features in conjunction with the piston (claim 2) or plunger (claim 19) being sealed to the housing. For the current claims, Kristoffersen constitutes the closest prior art. In the valve taught by Kristoffersen, fluid flows from the fluid inlet, through a central bore in a piston sealed to the housing, and to the fluid outlet. In contrast, in the valve taught by Sands, fluid flows from the inlet, around the piston, and to the outlet, either around the valve member or through passages made in the valve member. Sands does not teach a bore through the valve member from the inlet to the outlet through which fluid may flow. Therefore, it would not be obvious to modify the valve taught by Kristoffersen with the teachings of Sands to have the features recited in claims 2 and 19. Claims 3-10 and 20-27 are allowable by virtue of their dependence on claims 2 and 19, respectively.
Response to Arguments
Applicant’s arguments, see pages 10 and 11 of Applicant’s Remarks, filed 09/21/2020, with respect to the rejections of claims 18-20, 25, 30, and 31 under 35 U.S.C. 102 as being anticipated by Sands (U.S. Patent No. 3,122,162) have been fully considered and are persuasive 
Applicant’s arguments, see page 11 of Applicant’s Remarks, filed 09/21/2020, with respect to the rejections of claims 1-3, 8-17, and 33-42 under 35 U.S.C. 103 as being unpatentable over Blott et al. (U.S. Patent Application Publication No. 2009/0054855) in view of Sands have been fully considered and are persuasive in light of the amendment to claim 1 to require that the piston is sealed to the housing. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claims 1, 11, 13-17, and 33-42 under 35 U.S.C. 103 as being unpatentable over Blott in view of Kristoffersen, and of claim 12 under 35 U.S.C. 103 as being unpatentable over Blott in view of Kristoffersen and Sands. Claims 2-10 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form.
Applicant’s arguments, see page 12 of Applicant’s Remarks, filed 09/21/2020, with respect to the rejections of claims 4-7 under 35 U.S.C. 103 as being unpatentable over Blott in view of Sands and Santomieri (U.S. Patent No. 3,626,959) have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. 
Applicant’s arguments, see page 12 of Applicant’s Remarks, filed 09/21/2020, with respect to the rejections of claims 21-23 under 35 U.S.C. 103 as being unpatentable over Sands in view of Santomieri have been fully considered and are persuasive in light of the amendment to claim 18. Therefore, the rejections have been withdrawn. Claims 19-27 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form.
Applicant’s arguments, see page 12 of Applicant’s Remarks, filed 09/21/2020, with respect to the rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Sands in view of Santomieri in view of Blott have been fully considered and are persuasive in light of the amendment to claim 18. Therefore, the rejections have been withdrawn. Claims 19-27 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form.
Applicant’s arguments, see page 12 of Applicant’s Remarks, filed 09/21/2020, with respect to the rejections of claims 26 and 29 under 35 U.S.C. 103 as being unpatentable over Sands have been fully considered and are persuasive in light of the amendment to claim 18. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made of claim 29 under 35 U.S.C. 103 as being unpatentable over Kristoffersen in view of Sands. Claims 19-27 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form.
Applicant’s arguments, see pages 12 and 13 of Applicant’s Remarks, filed 09/21/2020, with respect to the rejections of claims 27, 28, and 32 under 35 U.S.C. 103 as being unpatentable over Sands in view of Blott have been fully considered and are persuasive in light 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gaydos (U.S. Patent No. 4,317,473) teaches a fluid flow control assembly comprising passive flow through a variety of differently sized grooves.
Gifford (U.S. Patent No. 3,727,629) teaches a conical vacuum check valve.
Menzel (U.S. Patent No. 4,177,947) teaches an irrigation device with variable flow control arranged to give either a drip feed or a continuous flow.
Kayser et al. (U.S. Patent No. 4,315,506) teaches a device for use in vacuum suction system for withdrawing fluids from a patient.
Williamson et al. (U.S. Patent Application Publication No. 2002/0189684) teaches a vacuum demand valve for delivering a flowable material to a patient.
Du Bois et al. (U.S. Patent No. 3,746,036) teaches a diaphragm valve for regulating the flow of fluids involving a biased piston.
Jemmott (U.S. Patent No. 5,826,621) teaches a medical valve apparatus employing a spherical sealing element.
Rubin et al. (U.S. Patent No. 3,943,969) teaches an irrigation valve comprising a biased piston.
Skoglund (U.S. Patent No. 5,931,168) teaches a fluid control valve comprising a biased piston interfaced with a controller for adjusting the bias.
Miller (U.S. Patent No. 3,770,009) teaches a check valve with a frustroconical valve member.
Chappel et al. (U.S. Patent No. 8,869,826) teaches a passive fluid flow regulator.
Rancani (U.S. Patent No. 5,054,518) teaches a variable flow valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781      

/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781